Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 1 of 39 PageID #: 1091




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


REALTIME DATA LLC d/b/a IXO,

                      Plaintiff,                    C.A. No. 1:17-cv-00925-CFC

               v.                                   JURY TRIAL DEMANDED

SPECTRA LOGIC CORPORATION,

                      Defendant.



            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                    AGAINST SPECTRA LOGIC CORPORATION

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Realtime Data LLC d/b/a IXO (“Plaintiff” or

“Realtime”) makes the following allegations against Defendant Spectra Logic Corporation

(“Defendant” or “Spectra Logic”):

                                            PARTIES

       1.      Realtime is a limited liability company organized under the laws of the State of

New York. Realtime has a place of business at 81 Main Street, Suite 209, White Plains, NY 10601.

Since the 1990s, Realtime has researched and developed specific solutions for data compression,

including, for example, those that increase the speeds at which data can be stored and accessed.

As recognition of its innovations rooted in this technological field, Realtime holds a portfolio of

United States patents and has numerous pending patent applications. Realtime has licensed patents

in this portfolio to many of the world’s leading technology companies. The patents-in-suit relate

to Realtime’s development of advanced systems and methods for fast and efficient data

compression using numerous innovative compression techniques based on, for example, particular



                                                1
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 2 of 39 PageID #: 1092




attributes of the data.

        2.      On information and belief, Spectra Logic is a Delaware corporation with its

principal place of business at 6285 Lookout Road, Boulder, Colorado 80301. On information and

belief, Spectra Logic can be served through its registered agent, Corporation Service Company,

251 Little Falls Drive, Wilmington, Delaware 19080.

                                 JURISDICTION AND VENUE

        3.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        4.      This Court has personal jurisdiction over Spectra Logic in this action because

Spectra Logic is incorporated in Delaware, registered to do business in Delaware, has committed

acts within Delaware giving rise to this action, and has established minimum contacts with this

forum such that the exercise of jurisdiction over Spectra Logic would not offend traditional notions

of fair play and substantial justice. Spectra Logic, directly and through subsidiaries or

intermediaries, has committed and continues to commit acts of infringement in this District by,

among other things, offering to sell and selling products and/or services that infringe the asserted

patents.

        5.      Venue is proper in this district under 28 U.S.C. § 1400(b). Spectra Logic is

incorporated in Delaware. Further, upon information and belief, Spectra Logic has transacted

business in this District, has committed acts of direct and indirect infringement in this District, and

has a regular and established place of business in this District.

                                      ASSERTED PATENTS

        6.      Realtime is the owner by assignment of United States Patent No. 9,054,728 (the




                                                  2
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 3 of 39 PageID #: 1093




“’728 patent”) entitled “Data Compression Systems and Methods.” The ’728 patent was duly and

legally issued by the United States Patent and Trademark Office on June 9, 2015. A true and correct

copy of the ’728 patent is attached as Exhibit A.

       7.      Realtime is the owner by assignment of United States Patent No. 7,415,530 (the

“’530 patent”) entitled “System and Methods for Accelerated Data Storage and Retrieval.”

The ’530 patent was duly and legally issued by the United States Patent and Trademark Office on

August 19, 2008. A true and correct copy of the ’530 patent is attached as Exhibit B.

       8.      Realtime is the owner by assignment of United States Patent No. 9,116,908 (the

“’908 patent”) entitled “System and Methods for Accelerated Data Storage and Retrieval.” The

’908 patent was duly and legally issued by the United States Patent and Trademark Office on

August 25, 2015. A true and correct copy of the ’908 patent is attached as Exhibit C.

       9.      In addition to the factual allegations set forth below for each of the three Counts,

the following are non-exhaustive list of fact-based claim constructions that confirm that the

claimed solutions do not just cover any form of digital data compression techniques but instead

are more focused—and covers a technical sub-species of digital data compression. These

constructions include the following:1

                   a. “compressing” / “compressed” / “compression”: [representing / represented

                      / representation of] data with fewer bits.

                   b. “descriptor”: recognizable digital data

                   c. “data stream”: one or more data blocks transmitted in sequence

                   d. “data block”: a single unit of data, which may range in size from individual

                      bits through complete files or collection of multiple files


1
 Realtime reserves the right to modify these constructions as case progresses, consistent with the
practice of meeting and conferring that are typical in any claim construction proceeding.


                                                3
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 4 of 39 PageID #: 1094




                   e. “analyze”: directly examine

       10.     Prior constructions in earlier-filed cases involving these or related patents confirm

that the claimed methods and systems are in fact limited to the compression of digital data. For

example, pursuant to a stipulation, a Texas court construed the term “compress”—a term used in

all patents—to mean “represent data with fewer bits.” Realtime Data LLC v. Actian Corp. et al.,

Case No. 15-cv-463-RWS-JDL, Dkt. No. 362 (E.D. Tex. July 28, 2016). This construction

confirmed that the claimed inventions were limited to the realm of digital-data compression, as a

“bit” is a unit of digital data. The constructions of other claim terms, such as “data block” and

“accelerator” also confirmed that the patented inventions are unique to the compression of digital

data. For example, the plain and ordinary meaning of the term “data block” was stipulated to be

“a single unit of data,” which may only “range in size from individual bits through complete

files or collection of multiple files.” Realtime Data LLC v. Actian Corp. et al., Case No. 15-cv-

463-RWS-JDL, Dkt. No. 362 (E.D. Tex. July 28, 2016).

       11.     These Patents and related patents have gone through §101 scrutiny before in

multiple districts. In a detailed, twenty-two-page opinion issued on September 20, 2017, a court in

Texas ruled, in a Report and Recommendation by Magistrate Judge Love, that U.S. Patent Nos.

9,054,728, 7,415,530, and 9,116,908 are “inventive” and “directed to patent eligible subject matter”

because they disclose “specific improvement[s] in computer capabilities.” Realtime Data LLC v.
Carbonite, Inc., Case No. 17-cv-121, D.I. 70 (E.D. Tex. Sept. 20, 2017), e.g., at 7, 10, 15, 16, 20.

       12.     On March 7, 2018, after the Carbonite case was transferred to Massachusetts,

District Judge Young in Massachusetts adopted in full Judge Love’s rulings “[a]fter careful

consideration.” Realtime Data LLC v. Carbonite, Inc., Case No. 1:17-cv-12499, D.I. 97 (D. Mass.

March 7, 2018).

       13.     In addition, two judges in Texas also denied other §101 motions involving the

asserted or related patents. Specifically at issue were U.S. Patent Nos. 7,378,992, 7,415,530, and

8,643,513. In one, Magistrate Judge Love held that “an assessment of the claims at issues—by a
careful reading of the claims themselves—does not clearly reveal that the patents are abstract.”


                                                 4
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 5 of 39 PageID #: 1095




Realtime Data LLC v. Actian Corp., 6:15-CV-463-RWS-JDL, D.I. 184 (E.D. Tex. Nov. 30, 2015).

In the other, District Judge Schroeder adopted this ruling and further held that under Realtime’s

view, namely, that the claims are directed to the compression of digital data, the argument that the

patents are directed to an abstract idea “would fail” because the patents “provide technological

solutions to problems arising specifically in the realm of computer technology.” Realtime Data

LLC v. Actian Corp., 6:15-CV-463-RWS-JDL, D.I. 226 (E.D. Tex. Jan. 21, 2016). Thus, in

affirming the denial of the motions to dismiss, Judge Schroeder stated that, if the claim

construction proceedings confirmed that the claimed inventions are specific to the methods and

systems for the compression of digital data, then the claims would indeed be patent-eligible.

        14.     These rulings show that the patents are directed to patent eligible subject matter,

and that they are also inventive.


                                            COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 9,054,728

        15.     Realtime realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        16.     Realtime is the owner by assignment of United States Patent No. 9,054,728 (the

“’728 patent”) entitled “Data Compression Systems and Methods.” The ’728 patent was duly and

legally issued by the United States Patent and Trademark Office on June 9, 2015. A true and correct

copy of the ’728 patent is attached as Exhibit A.

        17.     The claims at issue here are not abstract, but rather are limited to particularized

technological solutions that improve computer capabilities—e.g., digital data compression systems

to increase the capacity of a computer system to store or transfer data more efficiently. The claims

are not directed solely to compressing data based on the content of the data, but also to selecting

the appropriate compression type to use base not just on a file descriptor, but instead the content


                                                 5
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 6 of 39 PageID #: 1096




of the data and to compressing the data with two different types of compression techniques. This

is but one of the novelties of the inventions of the ‘728 Patent.

       18.     Because the claims are limited to the field of data blocks and are designed to

increase the capacity of a computer system to store or transfer data, the claims of the ’728 Patent

are incapable of being performed by pen and pencil. This is reflected in the fact that data has been

construed previously, and should be construed herein, to mean “digital data.” Accordingly, the

claim herein reflect an improvement to computing technology and computers and do not reflect a

previously existing solution that are simply being performed on a computer.

       19.     The ’728 patent teaches various improved, particularized digital data compression

systems and methods to address problems specific to digital data. Indeed, the patent itself states

that it deals specifically with limitations and problems arising in the realm of compressing

“[d]iffuse digital data” which is “a representation of data that . . . is typically not easily

recognizable to humans in its native form.” ‘728 patent at 1:52-55.

       20.     In their most basic form, and ignoring many claim limitations, the claims of the

‘728 patent are directed to systems and methods providing fast and efficient data compression

using a combination of content independent data compression and content dependent data

compression. See, e.g., ‘728 patent at Abstract, 3:59-5:12. The ‘728 patent addresses problems

that existed in the realm of digital data compression, including:

                   a. “Lossy data compression techniques provide for an inexact representation

                       of the original uncompressed data such that the decoded (or reconstructed)

                       data differs from the original unencoded/uncompressed data”

                   b. One fundamental problem encountered with most lossless data compression

                       techniques are their content sensitive behavior”




                                                  6
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 7 of 39 PageID #: 1097




                   c. “Another problem with lossless compression is that there are significant

                       variations in the compression ratio obtained when using a single lossless

                       data compression technique for data streams having different data content

                       and data size”

                   d. “A further problem is that negative compression may occur when certain

                       data compression techniques act upon many types of highly compressed

                       data.”

‘458 patent at 1:38-3:55.

       21.     The ‘728 patent solves the foregoing problems with novel technological solutions

in digital data compression utilizing a combination of content independent data compression and

content dependent data compression where the encoder selected for the content dependent

compression is selected based on more than just a file extension. The novel approaches taught in

the specification, include:

                   a. “analyzing a data block of an input data stream to identify a data type of the

                       data block, the input data stream comprising a plurality of disparate data

                       types;”

                   b. “performing content dependent data compression on the data block, if the

                       data type of the data block is identified;”

                   c. “performing content independent data compression on the data block, if the

                       data type of the data block is not identified”

       22.     ‘728 patent at 3:56-5:11; 6:58-9:31. Figure 13A of the ’728 patent is illustrative of

one preferred embodiment:




                                                  7
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 8 of 39 PageID #: 1098




        23.    To address the technological problems, the claims requires unconventional

combination of elements, e.g., (1) “wherein determining is not based solely on a descriptor that is

indicative of the parameter or attribute of the data within the data block”; (2) “compressing, if the

parameter or attribute of the data … is identified, the data block with at least one encoder associated

with the parameter or attribute,” and (3) “compressing, if the parameter or attribute … is not

identified, the data block with at least one encoder associated with a non-identifiable parameter or

attribute.”

        24.    The claims require unconventional combination of elements, e.g.: (a) “processor”;

(b) “one or more content dependent data compression encoders”; and (c) “a single compression

encoder”; wherein the processor is configured to (d) “analyze data within a data block to identify

one or more parameters or attributes of the data wherein the analyzing of the data within the data

block to identify the one or more parameters or attributes of the data excludes analyzing based

solely on a descriptor that is indicative of the one or more parameters or attributes of the data

within the data block;” (e) “to perform content dependent data compression with the one or more

content dependent data compression encoders if the one or more parameters or attributes of the

data are identified; and (f) “to perform data compression with the single data compression encoder,



                                                  8
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 9 of 39 PageID #: 1099




if the one or more parameters or attributes of the data are not identified.” The processor is specially

programmed to perform the algorithms taught by Fig. 13A, among the other teachings of the patent.

‘728 patent at 3: 6:58-9:31.

       25.     Further, the file history confirms that the claims were inventive over prior art and

not well-understood, routine, and conventional. For instance, the patent claims were allowed by

the PTO after the PTO considered hundreds of references, which are cited in the “References Cited”

portion of the patent.

       26.     Claim 1 is not representative of all claims of the ‘728 patent. For example, claim

24 claims the use of a “default” compression encoder. Claim 25 claims making a determination as

to whether to compress at all.

       27.     The claims do not merely recite a result. Instead, they recite specific steps for

accomplishing a result—a processor configured to analyze data in the claimed manner and

compress two data blocks with two different compression techniques.

       28.     The dependent claims contain limitations not found in the independent claims. For

example, dependent claim 4 recites “wherein the compressing, is performed in real-time.”; claim

9 recites “wherein the processor is further configured to associate a data token indicative of the

content dependent data compression applied to the data block to create a compressed data block”;

claim 12 recites “wherein the content dependent data compression is lossy or lossless depending

on the one or more parameters or attributes of the data”; claim 15 recites “wherein a compressed

data block is stored.”

       29.     In a patent filed by Altera in 2012, it admitted that there was still a technical

problem associated with computer capacity and a need for a more efficient compression system:

“In order to better meet the requirements of higher speed data transfer, reduced memory utilization




                                                  9
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 10 of 39 PageID #: 1100




and minimal computation in many computing applications, a need exists for computationally

efficient compression and decompression.” U.S. Pat. No. 9,026,568 at 2:43-47.

       30.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that there was

still a technical problem associated with computer capacity and a need for a more efficient

compression system: “It is desirable to provide mechanisms and architectures for increasing

capacity, reliability, and performance of data storage systems.” U.S. Pat. No. 9,448,738 at 1:33-

35.

       31.     The statements in these later-filed patents confirm that Realtime’s patent at issue

here are directed to technical solutions to technical problems, and improves computer

functionalities. The statements in these later-filed patents also confirm that the limitations recited

in Realtime’s patent at issue here are not well-understood, routine, or conventional, and that the

claims are not directed to other ideas “identified by the courts as abstract ideas,” that recently have

been synthesized into three groups: “(a) mathematical concepts”; “(b) methods of organizing

human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019) (2019 PTO §101

Guidance, citing and surveying post-Alice decisions).

       32.     On information and belief, Spectra Logic has offered for sale, sold and/or imported

into the United States products and/or services that infringe the ’728 patent, and continues to do

so. By way of illustrative example, these infringing products and/or services include, without

limitation, Spectra Logic’s nTier appliances, including nTierv80, nTierv160, nTierv310, nTier300,

nTier500, nTier700, nTier ISS, Spectra Logic’s ArcticBlue, and all versions and variations thereof

since the issuance of the ’728 patent (“Accused Instrumentalities”). See, e.g., http://www.Spectra

Logic.com/wp-content/uploads/ntier-dedupe.pdf.

       33.     On information and belief, Spectra Logic has directly infringed and continues to




                                                  10
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 11 of 39 PageID #: 1101




infringe the ’728 patent, for example, by making, selling, offering for sale, and/or importing the

Accused Instrumentalities, and through its own use and testing of the Accused Instrumentalities,

which constitute systems for compressing data claimed by Claim 1 of the ’728 patent, comprising:

a processor; one or more content dependent data compression encoders; and a single data

compression encoder; wherein the processor is configured: to analyze data within a data block to

identify one or more parameters or attributes of the data wherein the analyzing of the data within

the data block to identify the one or more parameters or attributes of the data excludes analyzing

based solely on a descriptor that is indicative of the one or more parameters or attributes of the

data within the data block; to perform content dependent data compression with the one or more

content dependent data compression encoders if the one or more parameters or attributes of the

data are identified; and to perform data compression with the single data compression encoder, if

the one or more parameters or attributes of the data are not identified. Upon information and belief,

Spectra Logic uses the Accused Instrumentalities, which are infringing systems, for its own

internal non-testing business purposes, while testing the Accused Instrumentalities, and while

providing technical support and repair services for the Accused Instrumentalities to Spectra

Logic’s customers.

       34.     On information and belief, Spectra Logic has had knowledge of the ’728 patent

since at least the filing of the original complaint in the Eastern District of Texas (Case No. 6:17-

cv-123-RWS-JDL) on February 27, 2017 or shortly thereafter, and on information and belief,

Spectra Logic knew of the ’728 patent and knew of its infringement, including by way of this

lawsuit.

       35.     Spectra Logic’s affirmative acts of making, using, selling, offering for sale, and/or

importing the Accused Instrumentalities have induced and continue to induce users of the Accused




                                                 11
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 12 of 39 PageID #: 1102




Instrumentalities to use the Accused Instrumentalities in their normal and customary way on

compatible systems to infringe the ’728 patent, knowing that when the Accused Instrumentalities

are used in their ordinary and customary manner with such compatible systems, such systems

constitute infringing systems for compressing data comprising; a processor; one or more content

dependent data compression encoders; and a single data compression encoder; wherein the

processor is configured: to analyze data within a data block to identify one or more parameters or

attributes of the data wherein the analyzing of the data within the data block to identify the one or

more parameters or attributes of the data excludes analyzing based solely on a descriptor that is

indicative of the one or more parameters or attributes of the data within the data block; to perform

content dependent data compression with the one or more content dependent data compression

encoders if the one or more parameters or attributes of the data are identified; and to perform data

compression with the single data compression encoder, if the one or more parameters or attributes

of the data are not identified. For example, Spectra Logic explains to customers the benefits of

using the Accused Instrumentalities: “The nTier family of Backup and Archive Appliances offer

high performance, extremely dense, and tape-aware solutions that now give you the option to enjoy

the benefits and cost-savings associated with deduplication. . . . [T]he nTier Deduplication product

family helps you dramatically decrease your storage consumption with an average of 20:1

reduction in typical business environments, providing a logical capacity of over one petabyte of

data.” See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf.          Spectra

Logic specifically intended and was aware that the normal and customary use of the Accused

Instrumentalities with compatible systems would infringe the ’728 patent. Spectra Logic

performed the acts that constitute induced infringement, and would induce actual infringement,

with the knowledge of the ’728 patent and with the knowledge, or willful blindness to the




                                                 12
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 13 of 39 PageID #: 1103




probability, that the induced acts would constitute infringement. On information and belief,

Spectra Logic engaged in such inducement to promote the sales of the Accused Instrumentalities,

e.g., through Spectra Logic’s user manuals, product support, marketing materials, and training

materials to actively induce the users of the Accused Instrumentalities to infringe the ’728 patent.

Accordingly, Spectra Logic has induced and continues to induce end users of the Accused

Instrumentalities to use the Accused Instrumentalities in their ordinary and customary way with

compatible systems to make and/or use systems infringing the ’728 patent, knowing that such use

of the Accused Instrumentalities with compatible systems will result in infringement of the ’728

patent.

          36.   Spectra Logic also indirectly infringes at least Claim 1 of the ’728 patent by

manufacturing, using, selling, offering for sale, and/or importing the accused products and/or

services, with knowledge that the accused products and/or services were and are especially

manufactured and/or especially adapted for use in infringing the ’728 patent and are not a staple

article or commodity of commerce suitable for substantial non-infringing use. On information and

belief, the Accused Instrumentalities are designed to function with compatible hardware to create

systems for compressing data comprising; a processor; one or more content dependent data

compression encoders; and a single data compression encoder; wherein the processor is

configured: to analyze data within a data block to identify one or more parameters or attributes of

the data wherein the analyzing of the data within the data block to identify the one or more

parameters or attributes of the data excludes analyzing based solely on a descriptor that is

indicative of the one or more parameters or attributes of the data within the data block; to perform

content dependent data compression with the one or more content dependent data compression

encoders if the one or more parameters or attributes of the data are identified; and to perform data




                                                13
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 14 of 39 PageID #: 1104




compression with the single data compression encoder, if the one or more parameters or attributes

of the data are not identified. Because the Accused Instrumentalities are designed to operate as the

claimed system for compressing input data, the Accused Instrumentalities have no substantial non-

infringing uses, and any other uses would be unusual, far-fetched, illusory, impractical, occasional,

aberrant, or experimental. Spectra Logic’s manufacture, use, sale, offering for sale, and/or

importation of the Accused Instrumentalities constitutes contributory infringement of the ’728

patent.

          37.   The Accused Instrumentalities include a system for compressing data, comprising

a processor. For example, the Accused Instrumentalities include Duel Intel Xeon Multicore

Processors. See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf.




See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf.

          38.   The Accused Instrumentalities include a system for compressing data, comprising

one or more content dependent data compression encoders. For example, the Accused

Instrumentalities perform deduplication, which results in reduction of redundant data. See, e.g.,



                                                 14
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 15 of 39 PageID #: 1105




http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf. (“Global deduplication

centralizes data storage and eliminates replication of redundant data.”).

       39.        The Accused Instrumentalities comprise a single data compression encoder. For

example, the Accused Instrumentalities perform “LZ4 compression which can compress to

roughly 2:1 without performance impact.” See Breakthrough in Nearline Disk Storage: Spectra

Logic ArcticBlue. As another example, the Accused Instrumentalities offer “a virtual tape library

(VTL) interface.” See, e.g., https://Spectra Logiclogic.com/2008/05/13/Spectra Logic-logic-adds-

falconstor-virtual-tape-library-and-deduplication-to-ntier-disk-products/. Moreover, the Accused

Instrumentalities state that data streamed to VTL “can be encrypted and compressed.” See, e.g.,

https://Spectra        Logiclogic.com/2006/12/06/Spectra         Logic-logic-adds-encryption-and-

compression-to-vtl/.

       40.        The Accused Instrumentalities analyze data within a data block to identify one or

more parameters or attributes of the data, for example, whether the data is duplicative of data

previously transmitted and/or stored, where the analysis does not rely only on the descriptor. For

example, the Accused Instrumentalities perform deduplication, which identifies redundant data.

See,   e.g.,   http://www.Spectra      Logic.com/wp-content/uploads/ntier-dedupe.pdf.     (“Global

deduplication centralizes data storage and eliminates replication of redundant data.”)

       41.        The Accused Instrumentalities perform content dependent data compression with

the one or more content dependent data compression encoders if the one or more parameters or

attributes of the data are identified. For example, the Accused Instrumentalities perform

deduplication, which results in reduction of redundant data. See, e.g., http://www.Spectra

Logic.com/wp-content/uploads/ntier-dedupe.pdf. (“Global deduplication centralizes data storage

and eliminates replication of redundant data.”).




                                                   15
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 16 of 39 PageID #: 1106




       42.        The Accused Instrumentalities perform data compression with the single data

compression encoder, if the one or more parameters or attributes of the data are not identified. For

example, the Accused Instrumentalities perform “LZ4 compression which can compress to

roughly 2:1 without performance impact.” See Breakthrough in Nearline Disk Storage: Spectra

Logic ArcticBlue. As another example, the Accused Instrumentalities offer “a virtual tape library

(VTL) interface.” See, e.g., https://Spectra Logiclogic.com/2008/05/13/Spectra Logic-logic-adds-

falconstor-virtual-tape-library-and-deduplication-to-ntier-disk-products/. Moreover, the Accused

Instrumentalities state that data streamed to VTL “can be encrypted and compressed.” See, e.g.,

https://Spectra         Logiclogic.com/2006/12/06/Spectra          Logic-logic-adds-encryption-and-

compression-to-vtl/.

       43.        Spectra Logic also infringes other claims of the ’728 patent, directly and through

inducing infringement and contributory infringement, for similar reasons as explained above with

respect to Claim 1 of the ’728 patent.

       44.        By making, using, offering for sale, selling and/or importing into the United States

the Accused Instrumentalities, and touting the benefits of using the Accused Instrumentalities’

compression features, Spectra Logic has injured Realtime and is liable to Realtime for

infringement of the ’728 patent pursuant to 35 U.S.C. § 271.

       45.        As a result of Spectra Logic’s infringement of the ’728 patent, Realtime is entitled

to monetary damages in an amount adequate to compensate for Spectra Logic’s infringement, but

in no event less than a reasonable royalty for the use made of the invention by Spectra Logic,

together with interest and costs as fixed by the Court.

                                              COUNT II

                        INFRINGEMENT OF U.S. PATENT NO. 7,415,530




                                                   16
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 17 of 39 PageID #: 1107




        46.     Realtime realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        47.     Realtime is the owner by assignment of United States Patent No. 7,415,530 (the

“’530 patent”) entitled “System and Methods for Accelerated Data Storage and Retrieval.”

The ’530 patent was duly and legally issued by the United States Patent and Trademark Office on

August 19, 2008. A true and correct copy of the ’530 patent is attached as Exhibit B.

        48.     On information and belief, Spectra Logic has offered for sale, sold and/or imported

into the United States products and/or services that infringe the ’530 patent, and continues to do

so. By way of illustrative example, these infringing products and/or services include, without

limitation, Spectra Logic’s nTier appliances, including nTierv80, nTierv160, nTierv310, nTier300,

nTier500, nTier700, nTier ISS. Spectra Logic’s ArcticBlue, and all versions and variations thereof

since the issuance of the ’530 patent (“Accused Instrumentalities”). See, e.g., http://www.Spectra

Logic.com/wp-content/uploads/ntier-dedupe.pdf.

        49.     On information and belief, Spectra Logic has directly infringed and continues to

infringe the ’530 patent, for example, through its own use and testing of the Accused

Instrumentalities, which include a system comprising: a memory device; and a data accelerator,

wherein said data accelerator is coupled to said memory device, a data stream is received by said

data accelerator in received form, said data stream includes a first data block and a second data

block, said data stream is compressed by said data accelerator to provide a compressed data stream

by compressing said first data block with a first compression technique and said second data block

with a second compression technique, said first and second compression techniques are different,

said compressed data stream is stored on said memory device, said compression and storage occurs

faster than said data stream is able to be stored on said memory device in said received form, a




                                                17
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 18 of 39 PageID #: 1108




first data descriptor is stored on said memory device indicative of said first compression technique,

and said first descriptor is utilized to decompress the portion of said compressed data stream

associated with said first data block. Upon information and belief, Spectra Logic uses the Accused

Instrumentalities, an infringing system, for its own internal non-testing business purposes, while

testing the Accused Instrumentalities, and while providing technical support and repair services

for the Accused Instrumentalities to Spectra Logic’s customers.

       50.     On information and belief, Spectra Logic has had knowledge of the ’530 patent

since at least the filing of the original complaint in the Eastern District of Texas (Case No. 6:17-

cv-123-RWS-JDL) on February 27, 2017 or shortly thereafter, and on information and belief,

Spectra Logic knew of the ’530 patent and knew of its infringement, including by way of this

lawsuit.

       51.     Upon information and belief, Spectra Logic’s affirmative acts of making, using,

and selling the Accused Instrumentalities, and providing implementation services and technical

support to users of the Accused Instrumentalities, have induced and continue to induce users of

the Accused Instrumentalities to use them in their normal and customary way to infringe Claim 1

of the ’530 patent by making or using a system comprising: a memory device; and a data

accelerator, wherein said data accelerator is coupled to said memory device, a data stream is

received by said data accelerator in received form, said data stream includes a first data block and

a second data block, said data stream is compressed by said data accelerator to provide a

compressed data stream by compressing said first data block with a first compression technique

and said second data block with a second compression technique, said first and second

compression techniques are different, said compressed data stream is stored on said memory

device, said compression and storage occurs faster than said data stream is able to be stored on




                                                 18
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 19 of 39 PageID #: 1109




said memory device in said received form, a first data descriptor is stored on said memory device

indicative of said first compression technique, and said first descriptor is utilized to decompress

the portion of said compressed data stream associated with said first data block. For example,

Spectra Logic explains to customers the benefits of using the Accused Instrumentalities: “The

nTier family of Backup and Archive Appliances offer high performance, extremely dense, and

tape-aware solutions that now give you the option to enjoy the benefits and cost-savings associated

with deduplication. . . . [T]he nTier Deduplication product family helps you dramatically decrease

your storage consumption with an average of 20:1 reduction in typical business environments,

providing a logical capacity of over one petabyte of data.”         See, e.g., http://www.Spectra

Logic.com/wp-content/uploads/ntier-dedupe.pdf. For similar reasons, Spectra Logic also induces

its customers to use the Accused Instrumentalities to infringe other claims of the ’530 patent.

Spectra Logic specifically intended and was aware that these normal and customary activities

would infringe the ’530 patent. Spectra Logic performed the acts that constitute induced

infringement, and would induce actual infringement, with the knowledge of the ’530 patent and

with the knowledge, or willful blindness to the probability, that the induced acts would constitute

infringement. On information and belief, Spectra Logic engaged in such inducement to promote

the sales of the Accused Instrumentalities. Accordingly, Spectra Logic has induced and continues

to induce users of the Accused Instrumentalities to use them in their ordinary and customary way

to infringe the ’530 patent, knowing that such use constitutes infringement of the ’530 patent.

       52.     The Accused Instrumentalities evidently includes the memory device and includes

the data accelerator, wherein said data accelerator is coupled to said memory device. For example,

the Accused Instrumentalities include storage devices with capacity ranging from 36TB-465TB.




                                                19
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 20 of 39 PageID #: 1110




See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf (“As your storage

requirements increase, the nTier family scales to meet your storage demands, from 36 TB to 465

TB of logical storage.”).




See, e.g.,   http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf. As another

example, the Accused Instrumentalities disclose that “deduplication resulted in a net storage

savings of 35-to-1.” See, e.g., https://Spectra Logiclogic.com/2010/01/26/Spectra Logic-ntier-

deduplication-appliance-excels-in-third-party-test-lab-review/. As another example, the Accused

Instrumentalities also state that the “Deduplication product family helps you dramatically decrease

your storage consumption with an average of 20:1 reduction in typical business environments.”

See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf.

       53.     The Accused Instrumentalities receive an incoming stream of data. See, e.g.,

https://Spectra Logiclogic.com/2010/01/26/Spectra Logic-ntier-deduplication-appliance-excels-

in-third-party-test-lab-review/. (“The backup throughput and storage utilization gains were

impressive and the automated data caching feature handled a steady stream of virtual machine



                                                20
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 21 of 39 PageID #: 1111




backup data at 225 MB per second and the deduplication resulted in a net storage savings of 35-

to-1.”).

           54.   The Accused Instrumentalities’ received data stream will evidently consist of more

than one data block.

           55.   The Accused Instrumentalities compress said data stream to provide a compressed

data stream by compressing said first data block with a first compression technique and said second

data block with a second compression technique. For example, the Accused Instrumentalities

perform deduplication, which compresses redundant data. See, e.g., http://www.Spectra

Logic.com/wp-content/uploads/ntier-dedupe.pdf. (“Global deduplication centralizes data storage

and eliminates replication of redundant data.”). As another example, the Accused Instrumentalities

perform “LZ4 compression which can compress to roughly 2:1 without performance impact.” See

Breakthrough in Nearline Disk Storage: Spectra Logic ArcticBlue. As another example, the

Accused Instrumentalities offer “a virtual tape library (VTL) interface.” See, e.g., https://Spectra

Logiclogic.com/2008/05/13/Spectra             Logic-logic-adds-falconstor-virtual-tape-library-and-

deduplication-to-ntier-disk-products/. In this regard, the Accused Instrumentalities state that data

streamed to VTL “can be encrypted and compressed.”                     See, e.g., https://Spectra

Logiclogic.com/2006/12/06/Spectra Logic-logic-adds-encryption-and-compression-to-vtl/.

           56.   The first and second compression techniques used by the Accused Instrumentalities

described above (for example, deduplication and compression) are necessarily different. For

example, the Accused Instrumentalities perform deduplication, which results in reduction of

redundant data. See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf.

(“Global deduplication centralizes data storage and eliminates replication of redundant data.”).

Moreover, the Accused Instrumentalities perform “LZ4 compression which can compress to




                                                 21
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 22 of 39 PageID #: 1112




roughly 2:1 without performance impact.” See Breakthrough in Nearline Disk Storage: Spectra

Logic ArcticBlue. As another example, the Accused Instrumentalities offer “a virtual tape library

(VTL) interface.” See, e.g., https://Spectra Logiclogic.com/2008/05/13/Spectra Logic-logic-adds-

falconstor-virtual-tape-library-and-deduplication-to-ntier-disk-products/. In this regard, the

Accused Instrumentalities state that data streamed to VTL “can be encrypted and compressed.”

See, e.g., https://Spectra Logiclogic.com/2006/12/06/Spectra Logic-logic-adds-encryption-and-

compression-to-vtl/.

       57.     After compression, said compressed data stream is stored on said memory device.

For example, the Accused Instrumentalities disclose that “deduplication resulted in a net storage

savings of 35-to-1.” See e.g., https://Spectra Logiclogic.com/2010/01/26/Spectra Logic-ntier-

deduplication-appliance-excels-in-third-party-test-lab-review/. As another example, the Accused

Instrumentalities also state that the “Deduplication product family helps you dramatically decrease

your storage consumption with an average of 20:1 reduction in typical business environments.”

See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf.

       58.     Said compression and storage occurs faster than said data stream is able to be stored

on said memory device in said received form. Due to the data reduction and acceleration features

of the specific compression algorithms used, the time of the compressing the data block and the

storing the compressed data block is less than the time of storing the data block in uncompressed

form. For example, the Accused Instrumentalities also disclose that “Deduplication opens the

possibility of affordable remote replication over a WAN because so little data needs to be

transmitted to maintain a remote replica.” See e.g., http://www.Spectra Logic.com/wp-

content/uploads/ntier-dedupe.pdf.

       59.     The Accused Instrumentalities would evidently store a first data descriptor on said




                                                22
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 23 of 39 PageID #: 1113




memory device indicative of said first compression technique, for example, a deduplication index,

which is utilized to decompress the portion of said compressed data stream associated with said

first data block. As such, the Accused Instrumentalities disclose “Only unique data resides on the

system along with the deduplication index.”           See e.g., http://www.Spectra Logic.com/wp-

content/uploads/ntier-dedupe.pdf.

        60.     On information and belief, Spectra Logic also directly infringes and continues to

infringe other claims of the ’530 patent, for similar reasons as explained above with respect to

Claim 1 of the ’530 patent.

        61.     On information and belief, use of the Accused Instrumentalities in their ordinary

and customary fashion results in infringement of the methods claimed by the ’530 patent.

        62.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Instrumentalities, and touting the benefits of using the Accused Instrumentalities’

compression features, Spectra Logic has injured Realtime and is liable to Realtime for

infringement of the ’530 patent pursuant to 35 U.S.C. § 271.

        63.     As a result of Spectra Logic’s infringement of the ’530 patent, Realtime is entitled

to monetary damages in an amount adequate to compensate for Spectra Logic’s infringement, but

in no event less than a reasonable royalty for the use made of the invention by Spectra Logic,

together with interest and costs as fixed by the Court.

                                           COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 9,116,908

        64.     Realtime realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        65.     Realtime is the owner by assignment of United States Patent No. 9,116,908 (the




                                                 23
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 24 of 39 PageID #: 1114




“’908 patent”) entitled “System and Methods for Accelerated Data Storage and Retrieval.” The

’908 patent was duly and legally issued by the United States Patent and Trademark Office on

August 25, 2015. A true and correct copy of the ’908 patent is attached as Exhibit C.

       66.     Consistent with the claim constructions above, Plaintiff Realtime identifies the

following additional constructions applicable to the claims of the ’908 patent:

               a. “data accelerator: “hardware or software with one or more compression

                  encoders.”
       67.     The ’908 claims are not abstract, but rather are limited to particularized

technological solutions that improve computer capabilities—e.g., digital data compression systems

and methods to improve the ability of a computer system to compress and store data blocks on

memory devices more efficiently. Specifically, the ’908 patent claims are directed to:

computerized systems and methods for compressing and storing digital data blocks on memory

devices by (1) compressing first and second data blocks with different compression techniques and

(2) storing the compressed data blocks on a memory device; wherein (3) compressing and and

storing the compressed data blocks occurs faster than storing the uncompressed data blocks on the

memory device. See ’908 Patent at Abstract; claim 1.

       68.     Because the claims are limited to the field of compressing and storing digital data

blocks (each of which can comprise complete files or collection of multiple files) and are designed

to improve the ability of a computer system to compress and store data blocks on memory devices

more efficiently, the claims of the ’908 Patent are incapable of being performed by pen and pencil.

For example, it is not possible by pen and paper to compare “compression and storage time” (i.e.,

the time required to compress first and second data blocks with different compression techniques

and storing the compressed data blocks on a memory device) against “storage time without

compression” (i.e., the time required to the uncompressed data blocks on the memory device


                                                24
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 25 of 39 PageID #: 1115




without compression). Thus, it is not possible to ensure by pen and paper that “compression and

storage time” occurs faster than “storage time without compression.” Moreover, as data has been

construed previously, and should be construed herein, to mean “digital data.” Accordingly, the

claim herein reflect an improvement to computing technology and computers and do not reflect a

previously existing solution that are simply being performed on a computer.

       69.      The ’908 patent teaches improved, particularized digital data compression systems

and methods to address problems specific to digital data. As discussed above, “data block” should

be construed as “a single unit of data, which may range in size from individual bits through

complete files or collection of multiple files”; and “compressing / compressed / compression”

should be construed as “[representing / represented / representation] of data with fewer bits.”

The ’908 patent itself states that states that it deals specifically with limitations and problems

arising in the realm of compressing “[d]iffuse digital data” which is “a representation of data

that . . . is typically not easily recognizable to humans in its native form.” ’908 patent at 1:32-

36.

       70.      In their most basic form, and ignoring many claim limitations, the claims of

the ’908 patent is directed to systems of digital data compression utilizing a plurality of different

compression encoders for accelerated compression and storage of data blocks. See ’908 patent at

Abstract, 2:58–3:58. The ’908 patent addresses problems that existed in the realm of digital data

compression, including:

       a. “high performance disk interface standards . . . offer only the promise of higher data

             transfer rates through intermediate data buffering in random access memory”




                                                 25
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 26 of 39 PageID #: 1116




       b. “[f]aster disk access data rates are only achieved by the high cost solution of

             simultaneously accessing multiple disk drives with a technique known within the art as

             data striping”

       c. “problems with bandwidth limitations similarly occur within the art by all other forms

             of sequential, pseudorandom, and random access mass storage devices”

’908 patent at 2:19–54.

       71.      The ’908 patent solves the foregoing problems with novel technological solutions

in digital data compression utilizing a plurality of different encoders, and optionally a compression

descriptor, for accelerated storage and retrieval of data blocks. The novel approaches taught in the

specification, include:

                    a. Using digital compression type descriptor “for output so as to indicate the

                          type of compression format of the encoded data block”

                b. “data storage and retrieval accelerator method and system [being] employed in

                    a disk storage adapter to reduce the time required to store and retrieve data from

                    computer to a disk memory device”

                c. “data storage and retrieval accelerator method and system [being] employed in

                    conjunction with random access memory to reduce the time required to store

                    and retrieve data from random access memory”

                d. “provid[ing] an effective increase of the data storage and retrieval bandwidth

                    of a memory storage device”




                                                  26
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 27 of 39 PageID #: 1117




’908 patent at 2:58–3:54; 11:46–13:41. Figure 8 illustrates one preferred embodiment:




       72.       The claims do not merely recite a result. Instead, they recite specific steps for

accomplishing a result—e.g., a data accelerator, comprising a memory device, two encoders, and

a processor configured to compress two data blocks with two different compression techniques.

The specification confirms this. To achieve continuous data storage acceleration, the ’908 patent

discloses a data storage accelerator 10 and recognizes that “the advantage of introducing a

minimum delay in the time from receipt of input to storage of encoded data blocks” may be

necessary in some real-time systems. ’908 patent at 7:4-8:13; 7:31-34; 8:8-10. As illustrated in

Figure 8, “the data storage accelerator 10 accepts data blocks from an input data stream and stores

the input data block in an input [data] buffer or cache 15.” Id., 11:23-26. To compress the received

data, “[t]he encoder module 25 successively receives as input each of the buffered input data blocks

(or unbuffered input data blocks from the [data block counter] 20).” Id., 11:52-54. “Data

compression is [then] performed by the encoder module 25 wherein each of the encoders E1 . . .

En processes a given input data block and outputs a corresponding set of encoded data blocks.”

Id., 11:54-57.


                                                27
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 28 of 39 PageID #: 1118




       73.     To achieve continuous data storage acceleration, the ’908 patent discloses several

concepts that compress the received data blocks with minimal compression delay. Id., 11:62-12:13;

13:22-31. First, “the encoders E1 through En of encoder module 25 may operate in parallel . . . ,

by executing on a plurality of processor[s] or dedicated hardware systems, or any combination

thereof).” Id., 11:64-12:2. Second, “a timer is included to measure the time elapsed during the

encoding process against [] a priori-specified time limit” and ensure real-time or pseudo realtime

encoding. Id., 13:24-31. Thus, “[w]hen the time limit expires, only the data output from those

encoders (in the encoder module 25) that have completed the present encoding cycle are compared

to determine the encoded data with the highest compression ratio.” Id., 13:26-30. Third, “encoders

of the identical type may be applied in parallel to enhance encoding speed.” Id., 12:9-11. “For

instance, encoder E1 may comprise two parallel Huffman encoders for parallel processing of an

input data block.” Id., 12:11-13. By utilizing the above teachings, the data storage accelerator 10

would have allowed a system to compress and store at least two data blocks using at least two

different compression techniques faster than the same system is able to store those same data

blocks without any compression, as claim 1 requires.

       74.     In addition to continuous data storage acceleration, the ’908 patent also recognizes

that in some instances, the output rate of the data storage accelerator 10

may exceed the data storage rate capability of the data storage device 45. Id., 9:29-10:10. To ensure

compatibility in such instances, the ’908patent discloses “[t]iming and counting [the input data

block to] enable[] determination of the bandwidth of the input data stream.” Id., 9:27-28.) And

“[i]f the bandwidths are not compatible, then one or more system parameters may be modified to

make the bandwidths compatible.” Id., 9:41-43. Thus a POSA would have understood from the

teaching of the ‘908patent’s specification that (1) a compatibility problem may arise between the




                                                 28
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 29 of 39 PageID #: 1119




output rate of the data storage accelerator 10 and the write speed capability of the storage device;

and (2) a solution to that problem is to make the bandwidths compatible between the data storage

accelerator 10 and data storage device 45 by reducing the bandwidth of the compressed data stream

so as to not

exceed the bandwidth of the data storage device 45. This problem and solution is reflected in claim

26 of the ’908 patent.

        75.    The claims require unconventional combination of elements, e.g.: (a) “a data

accelerator” (i.e., hardware or software with one or more compression encoders) that use at least

two different compression techniques; (b) “a memory device” (c) where the data accelerator is

configured to compress two data blocks; (d) including “a first data block with a first compression

technique”; and (e) a “second data block with a second [and different] compression technique.”

The data accelerator is unconventional, as it requires compression encoders using two different

compression techniques and the structural capability of compressing and storing digital data on a

memory device faster than the digital data can be stored on the memory device in uncompressed

form.

        76.    This “occurs faster than” limitation is unconventional, both alone and in an ordered

combination with other claim elements. The prior art does not expressly disclose this limitation

and defendants challenging the validity of the ’908 patent have not asserted that any prior art

discloses this limitation or anticipates the ’908 patent. This evidenced, for example, by the outcome

of IPRs on the ’908 patent and related ’530 patent. See IPR2016-01002 (FWD on ’908 patent),

Paper 71 (PTAB Oct. 31, 2017) (affirmed by Federal Circuit); IPR2016-00972 (FWD on ’530

patent), Paper 71 (PTAB May 15, 2018) (affirmed by Federal Circuit ).




                                                 29
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 30 of 39 PageID #: 1120




       77.     In the FWDs, for example, the PTAB addressed obviousness challenges as to

whether the combination of two prior art references rendered obvious the “occurs faster than”

limitation. In those IPRs, the PTAB found that Petitioners had not demonstrated a person of

ordinary skill would be motivated to combine prior art references to at arrive at the occurs faster

limitation. The PTAB also found that Petitioners had not demonstrated a reasonable expectation

of success in the combination. As the PTAB stated: “we find that Petitioner failed to meet its

burden of proof in showing: (1) how specific references could be combined, which combination(s)

of elements in specific references would yield a predictable result, or how any specific combination

would operate or read on the asserted claims; which is closely related to point number (2), namely,

whether a person having ordinary skill in the art on this record could have had a reasonable

expectation of success in attempting to combine the teachings of Franaszek with Osterlund.”

IPR2016-001002, Paper 71 at 20.

       78.     Further, the file history confirms that the claims were inventive over prior art and

not well-understood, routine, and conventional. For instance, the patent claims were allowed by

the PTO after the PTO considered hundreds of references, which are cited in the “References Cited”

portion of the patent.

       79.     Claim 1 is not representative of all claims of the ’908 patent. In particular, the

dependent claims contain limitations not found in the independent claims that further confirm that

the claims are (1) are directed to digital data compression systems that improve the function and

operation of a computer; and (2) recite unconventional elements taken alone or as an ordered

combination. For example:

       a.      Dependent claims 2–3, 22 require that the data accelerator store a first or second

               data descriptor is stored on the memory device indicative of the first or second




                                                30
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 31 of 39 PageID #: 1121




            compression technique, where the first / second descriptor is utilized to decompress

            the portion of the compressed data blocks associated with the first / second data

            block. Thus, claims 2–3, 22 require a data accelerator that has the structural

            capability of storing a data descriptor on the memory device.

      b.    Dependent claims 4–5 require that the data accelerator retrieve either the first

            descriptor or compressed first and second compressed data blocks from the memory

            device. Thus, claims 4–5 requires a data accelerator that has the structural capability

            of retrieving a descriptor compressed data from the memory device.

      c.    Dependent claim 6 requires that the data accelerator perform decompression; while

            dependent claims 7, 23, and 28 require that the retrieval and decompression occurs

            faster than retrieving the data block in compressed form.

      d.    Dependent claim 8 requires that the data accelerator is coupled to the memory

            device via an industry standard disk interface.

      e.    Dependent claim 13 requires that the first compression technique includes

            compressing with a plurality of encoders “in a parallel configuration.”

      f.    Dependent claim 18 requires the first and second data blocks comprise audio or

            video information.

      g.    Dependent claims 19 and 25 require the first and second data blocks to be received

            over a communications channel.

      h.    Dependent claim 20 requires that the first compression technique is “content

            dependent” and the second compression technique is a form of dictionary

            compression.




                                              31
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 32 of 39 PageID #: 1122




       i.      Dependent claim 26 require determining the “bandwidth” of received data blocks;

               and adjusting a data rate of the compressed data blocks by “modifying a system

               parameter, to make a bandwidth of the compressed data blocks compatible with a

               bandwidth of the memory device.”

       j.      Independent claim 29 requires (1) retrieving first and second compressed data

               blocks compressed with different techniques from a memory device; and (2)

               decompressing first and second compressed data blocks; wherein (3) retrieving and

               decompressing      the compressed data blocks occurs faster than retrieving the

               uncompressed data blocks from the memory device in uncompressed form.

       80.     In a patent filed by Altera in 2012, it admitted that there was still a technical

problem associated with computer capacity and a need for a more efficient compression system

“In order to better meet the requirements of higher speed data transfer, reduced memory utilization

and minimal computation in many computing applications, a need exists for computationally

efficient compression and decompression.” U.S. Pat. No. 9,026,568 at 2:43-47.

       81.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that there was

still a technical problem associated with computer capacity and a need for a more efficient

compression system: “It is desirable to provide mechanisms and architectures for increasing

capacity, reliability, and performance of data storage systems.” U.S. Pat. No. 9,448,738 at 1:33-

35.

       82.     The statements in these later-filed patents confirm that Realtime’s patent at issue

here are directed to technical solutions to technical problems, and improves computer

functionalities. The statements in these later-filed patents also confirm that the limitations recited

in Realtime’s patent at issue here are not well-understood, routine, or conventional, and that the




                                                 32
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 33 of 39 PageID #: 1123




claims are not directed to other ideas “identified by the courts as abstract ideas,” that recently have

been synthesized into three groups: “(a) mathematical concepts”; “(b) methods of organizing

human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019) (2019 PTO §101

Guidance, citing and surveying post-Alice decisions).

       83.     On information and belief, Spectra Logic has offered for sale, sold and/or imported

into the United States products and/or services that infringe the ’908 patent, and continues to do

so. By way of illustrative example, these infringing products and/or services include, without

limitation, Spectra Logic’s nTier appliances, including nTierv80, nTierv160, nTierv310, nTier300,

nTier500, nTier700, nTier ISS, Spectra Logic’s ArcticBlue, and all versions and variations thereof

since the issuance of the ’908 patent (“Accused Instrumentalities”). See, e.g., http://www.Spectra

Logic.com/wp-content/uploads/ntier-dedupe.pdf.

       84.     On information and belief, Spectra Logic has directly infringed and continue to

infringe at least Claim 1 of the ’908 patent, for example, through its own use and testing of the

Accused Instrumentalities, which constitute a system comprising: a memory device; and a data

accelerator configured to compress: (i) a first data block with a first compression technique to

provide a first compressed data block; and (ii) a second data block with a second compression

technique, different from the first compression technique, to provide a second compressed data

block; wherein the compressed first and second data blocks are stored on the memory device, and

the compression and storage occurs faster than the first and second data blocks are able to be stored

on the memory device in uncompressed form. Upon information and belief, Spectra Logic uses

the Accused Instrumentalities, an infringing system, for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical support and

repair services for the Accused Instrumentalities to Spectra Logic’s customers.




                                                  33
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 34 of 39 PageID #: 1124




       85.     On information and belief, use of the Accused Instrumentalities in their ordinary

and customary fashion results in infringement of the systems claimed by the ’908 patent.

       86.     On information and belief, Spectra Logic has had knowledge of the ’908 patent

since at least the filing of the original complaint in the Eastern District of Texas (Case No. 6:17-

cv-123-RWS-JDL) on February 27, 2017 or shortly thereafter, and on information and belief,

Spectra Logic knew of the ’908 patent and knew of its infringement, including by way of this

lawsuit..

       87.     Upon information and belief, Spectra Logic’s affirmative acts of making, using,

and selling the Accused Instrumentalities, and providing implementation services and technical

support to users of the Accused Instrumentalities, have induced and continue to induce users of

the Accused Instrumentalities to use them in their normal and customary way to infringe Claim 1

of the ’908 patent by making or using a system comprising: a memory device; and a data

accelerator configured to compress: (i) a first data block with a first compression technique to

provide a first compressed data block; and (ii) a second data block with a second compression

technique, different from the first compression technique, to provide a second compressed data

block; wherein the compressed first and second data blocks are stored on the memory device, and

the compression and storage occurs faster than the first and second data blocks are able to be stored

on the memory device in uncompressed form. For example, Spectra Logic explains to customers

the benefits of using the Accused Instrumentalities: “The nTier family of Backup and Archive

Appliances offer high performance, extremely dense, and tape-aware solutions that now give you

the option to enjoy the benefits and cost-savings associated with deduplication. . . . [T]he nTier

Deduplication product family helps you dramatically decrease your storage consumption with an

average of 20:1 reduction in typical business environments, providing a logical capacity of over




                                                 34
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 35 of 39 PageID #: 1125




one petabyte of data.”      See, e.g., http://www.Spectra Logic.com/wp-content/uploads/ntier-

dedupe.pdf. For similar reasons, Spectra Logic also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’908 patent. Spectra Logic specifically intended

and was aware that these normal and customary activities would infringe the ’908 patent. Spectra

Logic performed the acts that constitute induced infringement, and would induce actual

infringement, with the knowledge of the ’908 patent and with the knowledge, or willful blindness

to the probability, that the induced acts would constitute infringement. On information and belief,

Spectra Logic engaged in such inducement to promote the sales of the Accused Instrumentalities.

Accordingly, Spectra Logic has induced and continues to induce users of the accused products

and/or services to use the accused products and/or services in their ordinary and customary way to

infringe the ’908 patent, knowing that such use constitutes infringement of the ’908 patent.

       88.     The Accused Instrumentalities evidently include a memory device and a data

accelerator configured to compress: (i) a first data block with a first compression technique to

provide a first compressed data block; and (ii) a second data block with a second compression

technique, different from the first compression technique, to provide a second compressed data

block. For example, the Accused Instrumentalities include storage devices with capacity ranging

from   36TB-465TB.      See,   e.g.,   http://www.Spectra    Logic.com/wp-content/uploads/ntier-

dedupe.pdf. (“As your storage requirements increase, the nTier family scales to meet your storage

demands, from 36 TB to 465 TB of logical storage.”).




                                                35
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 36 of 39 PageID #: 1126




See, e.g.,   http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf. The Accused

Instrumentalities compress said data stream to provide a compressed data stream by compressing

said first data block with a first compression technique and said second data block with a second

compression technique different from the first compression technique. For example, the Accused

Instrumentalities perform deduplication, which results in reduction of redundant data. See, e.g.,

http://www.Spectra Logic.com/wp-content/uploads/ntier-dedupe.pdf. (“Global deduplication

centralizes data storage and eliminates replication of redundant data.”). Moreover, the Accused

Instrumentalities perform “LZ4 compression which can compress to roughly 2:1 without

performance impact.” See Breakthrough in Nearline Disk Storage: Spectra Logic ArcticBlue. As

another example, the Accused Instrumentalities offer “a virtual tape library (VTL) interface.” See,

e.g.,   https://Spectra Logiclogic.com/2008/05/13/Spectra Logic-logic-adds-falconstor-virtual-

tape-library-and-deduplication-to-ntier-disk-products/.    In   this    regard,    the    Accused

Instrumentalities state that data streamed to VTL “can be encrypted and compressed.” See, e.g.,




                                                36
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 37 of 39 PageID #: 1127




https://Spectra         Logiclogic.com/2006/12/06/Spectra          Logic-logic-adds-encryption-and-

compression-to-vtl/.

Moreover, by reducing the amount of data transferred, the Accused Instrumentalities inherently

accelerate the movements of data.

       89.        The Accused Instrumentalities store the compressed first and second data blocks

on the memory device, and the compression and storage occurs faster than the first and second

data blocks are able to be stored on the memory device in uncompressed form. For example, the

Accused Instrumentalities disclose that “deduplication resulted in a net storage savings of 35-to-

1.”   See, e.g., https://Spectra Logiclogic.com/2010/01/26/Spectra Logic-ntier-deduplication-

appliance-excels-in-third-party-test-lab-review/.       As    another    example,     the    Accused

Instrumentalities also state that the “Deduplication product family helps you dramatically decrease

your storage consumption with an average of 20:1 reduction in typical business environments.”

See, e.g., http://www.spectra.com/wp-content/uploads/ntier-dedupe.pdf. Due to the data reduction

and acceleration features of the specific compression algorithms used, the time of the compressing

the data block and the storing the compressed data block is less than the time of storing the data

block in uncompressed form. For example, the Accused Instrumentalities also disclose that

“Deduplication opens the possibility of affordable remote replication over a WAN because so little

data needs to be transmitted to maintain a remote replica.” See, e.g., http://www.Spectra

Logic.com/wp-content/uploads/ntier-dedupe.pdf.

       90.        On information and belief, Spectra Logic also directly infringes and continues to

infringe other claims of the ’908 patent, for similar reasons as explained above with respect to

Claim 1 of the ’908 patent.

       91.        By making, using, offering for sale, selling and/or importing into the United States




                                                   37
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 38 of 39 PageID #: 1128




the Accused Instrumentalities, and touting the benefits of using the Accused Instrumentalities’

compression features, Spectra Logic has injured Realtime and is liable to Realtime for

infringement of the ’908 patent pursuant to 35 U.S.C. § 271.

        92.      As a result of Spectra Logic’s infringement of the ’908 patent, Realtime is entitled

to monetary damages in an amount adequate to compensate for Spectra Logic’s infringement, but

in no event less than a reasonable royalty for the use made of the invention by Spectra Logic,

together with interest and costs as fixed by the Court.



                                      PRAYER FOR RELIEF

        WHEREFORE, Realtime respectfully requests that this Court enter:

        a.       A judgment in favor of Plaintiff that Spectra Logic has infringed, either literally

and/or under the doctrine of equivalents, the ’728 patent, the ’530 patent, and the ’908 patent;

        b.       A judgment and order requiring Spectra Logic to pay Realtime its damages, costs,

expenses, and pre-judgment and post-judgment interest for Spectra Logic’s infringement of

the ’728 patent, the ’530 patent, and the ’908 patent;

        d.       A judgment and order requiring Spectra Logic to provide an accounting and to pay

supplemental damages to Realtime, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Realtime its reasonable attorneys’ fees against Spectra Logic;

and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.




                                                  38
Case 1:17-cv-00925-CFC Document 61 Filed 05/18/21 Page 39 of 39 PageID #: 1129




                                  DEMAND FOR JURY TRIAL

       Realtime, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.



 Dated: May 18, 2021                              BAYARD, P.A.

 OF COUNSEL                                        /s/ Stephen B. Brauerman
                                                  Stephen B. Brauerman (#4952)
                                                  Ronald P. Golden III (#6254)
 Marc A. Fenster (CA SBN 181067)                  600 N. King Street, Suite 400
 Reza Mirzaie (CA SBN 246953)                     P.O. Box 25130
 Paul A. Kroeger (CA SBN 229074)                  Wilmington, DE 19899
 C. Jay Chung (CA SBN 252794)                     Telephone: (302) 655-5000
 RUSS AUGUST & KABAT                              sbrauerman@bayardlaw.com
 12424 Wilshire Boulevard, 12th Floor             rgolden@bayardlaw.com
 Los Angeles, CA 90025
 (310) 826-7474                                   Attorneys for Plaintiff Realtime Data LLC d/b/a
 mfenster@raklaw.com                              IXO
 rmirzaie@raklaw.com
 pkroeger@raklaw.com
 jchung@raklaw.com




                                               39
